DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 02/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent no. 11,130,503 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archer (US 1,636,619).
Referring to Claim 1: Archer discloses a high-speed mass transport system comprising: 
a plurality of pylons disposed on a travel path (Fig. 1); 
a monorail track (20) attached to the plurality of pylons, the monorail track positioned along the travel path (Fig. 1); 
a plurality of stations disposed along the travel path (page 1, lines 77-83) (the “stations” are being broadly interpreted as any location where passengers or cargo are loaded and unloaded); 
a monorail car having: 
a driving unit (10, 11, 12) adapted to be suspended from the monorail track and propel the monorail car (page 1, lines 51-61); 
a commuter car (15-16) adapted to be selectively attached to the driving unit (page 1, lines 62-76) and having: 
a cargo compartment (14) (page 1, lines 77-83); and 
a main cabin (14) being adapted to house passengers (page 1, lines 77-83); 
a pair of exterior wings (37) disposed on an exterior surface of the monorail car (page 2, line 34); 
a transporter (17-19) being adapted to selectively raise and lower to engage the commuter car (15, 16), thus allowing the commuter car to detach (see page 1, line 63, reciting “detached”) from and reattach to the driving unit (10, 11, 12) (page 1, lines 62-76) (Figs. 3 and 4); and 
wherein the monorail car is adapted to transport the passengers or cargo between the plurality of stations (page 1, lines 77-83).

Referring to Claim 4: Archer discloses a high-speed mass transport system, wherein the driving unit (10, 11, 12) has an aerodynamic nose coupled to an exterior front end (Fig. 3).

Claims 8, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry (US 3,484,002).
Referring to Claim 8: Barry discloses a high-speed mass transport system comprising: 
a monorail track (42) disposed along a travel path (Fig. 1); 
a station disposed along the travel path (Col. 1, lines 24-25); 
a monorail car (50) having: 
a driving unit (50, 52, 54) adapted to be suspended from the monorail track (Fig. 1); 
a commuter car (24) adapted to be selectively attached to the driving unit (Col. 6, lines 14-22); and 
a transporter (16) adapted to transport the commuter car to and from the station (Col. 5, lines 58-63).

Referring to Claim 9: Barry discloses a high-speed mass transport system, wherein the commuter car (24) has a cargo compartment (Col. 1, lines 13-17).

Referring to Claim 15: Barry discloses a high-speed mass transport system comprising: 
a monorail track (42) disposed along a travel path (Fig. 1); 
a monorail car (50) having: 
a driving unit (50, 52, 54) adapted to be suspended from the monorail track (Fig. 1); 

a transporter (16) adapted to selectively raise and lower to engage with the commuter car, thus allowing the commuter car to detach from and reattach to the driving unit (Col. 1, lines 35-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Archer in view of Montgomery (US 1,544,263).
Referring to Claim 2: Archer does not teach that the main cabin has a restroom However, Montgomery teach a monorail system, wherein the main cabin has a restroom (Fig. 3) (page 5, lines 90-95). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Archer to include a restroom in the main cabin, as taught by Montgomery, in order to allow passengers to use said restroom.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Archer in view of Schuster (US 5,343,811).
Referring to Claim 3: Archer does not specifically teach that each of the plurality of pylons are concrete "T" pylons. However, Schuster teaches an overhead monorail system, having concrete "T" pylons (6) (Fig. 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Archer to construct the “T” pylons of concrete, as taught by Schuster, because concrete is a well-known and readily available structural material used for constructing strong pylons.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Archer in view of Barry (US 3,483,829) (“Barry ‘829”).
Referring to Claim 5: Archer does not specifically teach that each of the plurality of stations has a dual leveled docking platform. However, Barry ‘829 teaches rail vehicle, wherein each of the plurality of stations (PA) has a dual leveled docking platform (Fig. 3) (Col. 6, lines 26-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Archer to use dual leveled docking platforms, as taught by Barry ‘829, in order to provide passenger loading and unloading levels at various heights of the vehicle and provide a separate level for cargo loading.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Archer in view of Van der Donk (US 2022/0001901 A1).
Referring to Claim 6: Archer does not teach that the transporter has omnidirectional wheels, thus allowing the transporter to navigate tight turns. Rather, the “transporter” in Archer is being broadly interpreted as the cable, pulleys and winch (17, 18, 19) used to raise and lower the passenger compartment floor (page 1, lines 62-76). However, Van .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Archer in view of Hosseini (US 2018/0186389 A1).
Referring to Claim 7: Archer does not specifically teach that the cargo compartment of the commuter car is disposed below the main cabin. While Archer’s main compartment 14 can store both passengers or cargo, Archer does not specifically teach that the lower portion 15 of the vehicle, below floor 16, is used for cargo. However, Schuster teaches a transport system, wherein the cargo compartment (205) of the commuter car is disposed below the main cabin (201) below the main cabin floor (203) (Fig. 8) (Para. [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Archer to use the area below the passenger cabin floor as a cargo compartment, as taught by Hosseini, in order to use vehicle space efficiently.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Van der Donk (US 2022/0001901 A1).
Referring to Claims 10 and 11: Barry does not teach an omnidirectional cargo transporter, having omnidirectional wheels, adapted to transport passenger cargo to a station cargo bay. However, Van der Donk teaches a flexible combined transport of people and freight, having an omnidirectional cargo transporter (300), having omnidirectional wheels (302a, 302b) (Para. [0103] and [0292]), adapted to transport passenger cargo to a station cargo bay (Fig. 4) (Para. [0451] and [0452]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Archer to include an omnidirectional cargo transporter, as taught by Van der Donk, in order to provide a highly maneuverable transporter for loading and unloading cargo from the vehicle.

Claims 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of LaCabe (US 2013/0125778 A1).
Referring to Claim 12: Barry does not teach that the driving unit is adapted to propel the monorail car on the monorail track using magnetic levitation. However, LaCabe teaches an automated vehicle conveyance apparatus transportation system, wherein the driving unit (61) is adapted to propel the monorail car (2) on the monorail track (62) using magnetic levitation (Fig. 18-B) (Para. [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Barry 

Referring to Claim 14: Barry does not specifically teach that the omnidirectional cargo transporter is adapted to stack on a second omnidirectional cargo transporter within the station cargo bay. However, LaCabe teaches an automated vehicle conveyance apparatus transportation system wherein the vehicle conveyance apparatus (12) is stacked via an elevator stacking mechanism (32) (Figs. 11 and 12) (Para. [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Barry to stack vehicle transporter, as taught by LaCabe, in order to conserve space when the vehicle transporters are not in use.

Referring to Claim 18: Barry does not specifically teach that the monorail car is adapted to be “autonomous”. While Barry repeated uses the term “automatic” to describe the transportation system, Barry does not specifically use the term “autonomous.” However, LaCabe teaches “the autonomous conveyance of vehicles carrying people and commerce along tracks using detachable, self-conveyed apparatus.” (Fig. 18-B) (Para. [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Barry to adapt the monorail car to be autonomous, as taught by LaCabe, in order to automate the driving of the monorail car.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Stromberg (US 2006/0196385 A1).
Referring to Claim 13: Barry does not specifically teach that the station has a parking lot. However, Stromberg teaches an elevated rapid transit system, wherein the “lift station 9 may be located below street level at an underground facility such as a shopping mall or parking lot.” (Para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Barry to adapt the commuter car to transport one hundred passengers, in order to provide a convenient access to stations for passengers with automobiles.
 
Referring to Claim 16: Barry does not specifically teach that the commuter car is adapted to transport one hundred passengers. However, Stromberg teaches an elevated rapid transit system, wherein the commuter car (4) “can have two thirds more of the passengers seated and carry three times the number of passengers as the largest public transit road surface buses.” (Para. [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Barry to adapt the commuter car to transport one hundred passengers, in order to provide a truly high capacity rapid transit system that is not affected by road traffic (see Stromberg, Para. [0037]). Further, a change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Denenburg (US 3,910,196). 
Referring to Claim 17: Barry does not specifically teach that the driving unit is adapted to propel the monorail car on the monorail track using an air cushion. However, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach various relevant mass transport systems and omnidirectional vehicles:
US-20220009527-A1 ; US-20210370991-A1 ; US-20210300441-A1 ; US-20210197868-A1 ; US-20190256110-A1 ; US-20190217874-A1 ; US-20180186389-A1 ; US-20180072211-A1 ; US-20170080953-A1 ; US-20160009297-A1 ; US-20110011298-A1 ; US-11130503-B1 ; US-4899665-A ; US-4425851-A ; US-4059194-A ; US-3861315-A ; US-3847085-A ; US-3233556-A ; CN-108515975-A ; CN-108408586-A ; and CN-107756041-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617